Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2018-246751 filed in Japan on 28 December 2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: – Vehicle Control Device and Method based on User-Requested Driving Force –.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder (“unit”) that is coupled with functional language (“configured to”) without reciting sufficient structure (such as a Central Processing Unit (CPU)) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
“a driving force determination unit configured to…” in claim 1
“a travel control unit configured to…” in claims 1, 7, 8, 10
“a requested driving force detection unit configured to…” in claims 1, 7
“a contact determination unit configured to…” in claims 1, 4
“a notification processing unit configured to” in claim 3
“a retreat control unit configured to…” in claims 5, 7, 8
“a surrounding environment determination unit configured to…” in claims 11, 12
“a state threshold value determination unit configured to…” in claim 11
“a speed threshold value determination unit configured to…” in claim 12
“a steering control unit configured to…” in claim 13
“a mode switching unit configured to…
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purposes of examination, the examiner will take each unit as a program stored in storage, implemented by a Central Processing Unit (CPU) based on the following from the specification:
FIG. 1: (54), (12)
Page 12, lines 19-26: “... The vehicle control device 12 is equipped with a computation unit 54 and a storage unit 56. The computation unit 54 governs the overall control of the vehicle control device 12. The computation unit 54 is constituted, for example, by a CPU (Central Processing Unit). The computation unit 54 executes the vehicle control by controlling each of the respective units based on programs stored in the storage unit 56”
FIG. 2 (algorithm)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (PGPub No US 2018/0329416 A1) in view of Lauffer et al. (PGPub No US 2017/0227959 A1), henceforth known as Ichikawa and Lauffer, respectively.
Regarding claim 1, Ichikawa teaches:
A vehicle control device, comprising: 
(Ichikawa, FIG. 1: (1);
Paragraph [0018]: “The ECU 10 is configured to have a computer as a main component, and the computer includes a central processing unit (CPU), a read-only memory (ROM), and a random access memory (RAM)…”;
Paragraph [0065]: “The external situation recognition unit 11, the vehicle position recognition unit 12, the traveling state recognition unit 13, the traveling plan generating unit 14, the driving control unit 15, the operation input amount detection unit 16, the driver state determination unit 17, the threshold setting unit 18, and the driving switching unit 19 described above may be configured by introduction, into the ECU 10, of software or programs realizing the respective functions…”;
Where the automatic driving system 1 implements the following functional units as programs stored in memory, enacted by a processor (35 U.S.C. 112(f) Invocation))
a driving force determination unit configured to determine a driving force when a vehicle is automatically driven; 
(Ichikawa, FIG. 1: (15);
Paragraph [0045]: “The driving control unit 15 controls the traveling of the vehicle based on the traveling plan generated by the traveling plan generating unit 14. The driving control unit 15 outputs a control signal in accordance with the traveling plan to the actuator 8…”;
Where driving control unit 15 (a driving force determination unit) outputs a control signal (determine a driving force when a vehicle is automatically driven))
a travel control unit configured to perform a travel control for the vehicle on a basis of a system-required driving force, which is the driving force determined by the driving force determination unit; 
(Ichikawa, FIG. 1: (8);
Paragraph [0029]: “The actuator 8 is a device that executes the automatic driving control for the vehicle…”;
Where actuator 8 (a travel control unit) executes the driving control of the vehicle (perform a travel control for the vehicle) based on the control signal from the driving on a basis of a system-required driving force, which is the driving force determined by the driving force determination unit))
a requested driving force detection unit configured to detect a user-requested driving force, which is the driving force for the vehicle requested by a user; and 
(Ichikawa, FIG. 1: (20);
Paragraph [0034]: “The operation input amount sensor 20 is a sensor that detects the amount of the driver's manual driving operation input… an accelerator pedal stroke sensor or an accelerator pedal depression force sensor can also be used as the operation input amount sensor 20… The operation input amount sensor 20 outputs, for example, the amount or force of accelerator pedal depression by the driver…”;
Where the operation input amount sensor 20 (a requested driving force detection unit) detects an accelerator operation amount (detect a user-requested driving force, which is the driving force for the vehicle requested by a user))
a contact determination unit configured to determine whether or not the user is in contact with an operating element configured to steer the vehicle, 
(Ichikawa, FIG. 1: (91), (17);
Paragraph [0048]: “…the driver state determination unit 17 may determine whether or not the driver is in the state where the manual driving can be initiated based on a detection signal of the contact sensor 91. In a case where the driver is in contact with the steering wheel, for example, the driver state determination unit 17 determines that the driver is in the state where the manual driving can be initiated…”;
Where the driver state determination unit (a contact determination unit) includes a contact sensor 91 used to determine if a driver is in contact with the steering wheel (determine whether or not the user is in contact with an operating element configured to steer the vehicle))
wherein, [in a case that the user-requested driving force exceeds the system-required driving force] in a state in which the user is not in contact with the operating element, the travel control unit performs the travel control on a basis of a limited driving force obtained by applying a limit to the user-requested driving force, 
(Ichikawa, FIG. 6: (S36);
...the driver state determination unit 17 may determine whether or not the driver is in the state where the manual driving can be initiated based on a detection signal of the contact sensor 91… In a case where the driver is not in contact with the steering wheel, for example, the driver state determination unit 17 determines that the driver is not in the state where the manual driving can be initiated”;
Paragraph [0052]: “The threshold setting unit 18 sets a driving switching threshold… that is used for the switching from the automatic driving to the manual driving to be performed… Examples of the types of the operation input amounts include… the accelerator pedal depression amount, the accelerator pedal depression force…”;
Paragraph [0054]: “…In a case where it is determined by the driver state determination unit 17 that the driver is not in the state where the manual driving can be initiated, the threshold setting unit 18 sets a second driving switching threshold exceeding the first driving switching threshold as the threshold for the manual driving switching…”;
Where in a case the driver is not in a state where manual driving can be initiated, i.e. is not in contact with the steering wheel (wherein, […] in a state in which the user is not in contact with the operating element), the autonomous driving mode is maintained, i.e. the driving control is limited to autonomous control, ignoring manual driver inputs (the travel control unit performs the travel control on a basis of a limited driving force) by imposing a second driving switching threshold (obtained by applying a limit to the user-requested driving force), where the second driving switching threshold limits the driver’s manual inputs to the acceleration pedal)
whereas, in a case that the user-requested driving force exceeds the system-required driving force in a state in which the user is in contact with the operating element, the [travel control unit] performs the travel control on a basis of the user-requested driving force without applying the limit to the user-requested driving force.
(Ichikawa, FIG. 6: (S34);
Paragraph [0048]: “…In a case where the driver is in contact with the steering wheel, for example, the driver state determination unit 17 determines that the driver is in the state where the manual driving can be initiated…”;
Paragraph [0054]: “In a case where it is determined by the driver state determination unit 17 that the driver is in the state where the manual driving can be initiated, the threshold setting unit 18 sets a first driving switching threshold as a threshold for manual driving switching…”;
…since the first driving switching threshold is set as the driving switching threshold in a case where the driver is in the state where the manual driving can be initiated, the driving switching unit 19 performs the processing for the switching from the automatic driving to the manual driving in a case where the operation input amount exceeds the first driving switching threshold…”;
Where when the driver applies a force to the acceleration pedal that exceeds a first driving switching threshold (in a case that the user-requested driving force exceeds the system-required driving force) and the driver is in a state where manual driving can be initiated, i.e. the driver is in contact with the steering wheel (in a state in which the user is in contact with the operating element) the driving switching unit 19  switches the vehicle control to manual control, in which the driver operates the vehicle without limitation (the [driver] performs the travel control on a basis of the user-requested driving force without applying the limit to the user-requested driving force)).
Ichikawa fails to explicitly teach the following limitations bolded for emphasis: in a case that the user-requested driving force exceeds the system-required driving force [… the travel control unit performs the travel control on a basis of a limited driving force obtained by applying a limit to the user-requested driving force] and […], the travel control unit performs the travel control [on a basis of the user-requested driving force…].
However, in the same field of endeavor, Lauffer teaches:
wherein, in a case that the user-requested driving force exceeds the system-required driving force [... the travel control unit performs the travel control on a basis of a limited driving force obtained by applying a limit to the user-requested driving force], 
(Lauffer, FIG. 1: (105), (107); FIG. 3: (305), (315), (320), (325);
Paragraph [0022]: “FIG. 3 illustrates operation of the vehicle 101 in the shared operation mode… In this example, the human operator 320 provides input that is within, and then, at a point in time, exceeds the virtual driver limits 305, 310. In the shared operation mode, the computing device 105 is programmed so that the vehicle response curve 325 follows the human operator curve 320 until the virtual operator limits 305, 310 are reached, at which point the vehicle 101 follows the virtual operator limits 305, 310…”;
Where once human operator curve 320 exceeds virtual operator limit 305 (in a case that the user-requested driving force exceeds the system-required driving force) the computing device 105 operates vehicle 101 according to the virtual operator limit 305 [... the travel control unit performs the travel control on a basis of a limited driving force obtained by applying a limit to the user-requested driving force]))
[…], the travel control unit performs the travel control [on a basis of the user-requested driving force…].
(Lauffer, FIG. 2: (220), (225);
Paragraph [0019]: “…the computing device 105 may operate the subsystems 107 in one of four vehicle 101 modes: manual, sharing, limited sharing, and fully autonomous… the computer 105 may implement to operate vehicle subsystems 107 according to input from a human operator and/or a virtual operator…”;
Paragraph [0021]: “The chart 200 of FIG. 2 illustrates the vehicle 101 in the manual mode. In the manual mode, the vehicle 101 responds only to input from the human operator. As shown in FIG. 2, the vehicle response 225 follows input from the human operator 220, while not responding at all to input from the virtual operator 215. That is, regardless of the virtual operator 215 input, the vehicle subsystems 107 operate according to the input from the human operator 220…”;
Where computing device 105 (the travel control unit) operates vehicle 101 through vehicle subsystems 107 based on input from a human operator (performs the travel control [on a basis of the user-requested driving force…])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Ichikawa with the feature of applying a limit to a user-requested driving force and implementing a user-requested driving force with a travel control unit of Lauffer so that “…the computing device 105 may operate the subsystems 107 in one of four vehicle 101 modes: manual, sharing, limited sharing, and fully autonomous” and  “The four modes… provide various amounts of control for human operators and virtual operators to allow for operation of the vehicle 101” because “...the human operator may not be fully attentive or may require a virtual operator's assistance…” (Lauffer, Paragraph [0019]), where the features provided by Lauffer assist a human operator that is not attentive. 

Regarding claim 2, Ichikawa and Lauffer teach the vehicle control device according to claim 1. Lauffer further teaches: 
the travel control includes a first control state, and a second control state in which a burden on the driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state; and 
(Lauffer, FIG. 3: (325); FIG. 4: (425);
Paragraph [0022]: “FIG. 3 illustrates operation of the vehicle 101 in the shared operation mode… In the shared operation mode, the computing device 105 is programmed so that the vehicle response curve 325 follows the human operator curve 320 until the virtual operator limits 305, 310 are reached, at which point the vehicle 101 follows the virtual operator limits 305, 310…”;
Paragraph [0024]: “…The limited shared operation mode allows limited control of the vehicle response curve 425 by the human operator… The computing device 105 may increase the number of subsystems 107 available for human operator input based on a confidence interval, being a level of confidence that the human operator is fully aware and able to operate the vehicle 101”;
Where vehicle 101 operates in various modes including a shared operation mode in FIG. 3 (a first control state) and a limited shared operation mode in FIG. 4 (a second control state) where the vehicle subsystems are partially controlled by operator input  in the shared operation mode, whereas the vehicle subsystems the operator is allowed to control are further limited in the limited shared operation mode (in which a burden on the driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state))
an upper limit of the system-required driving force in the first control state differs from an upper limit of the system-required driving force in the second control state.
(Lauffer, FIG. 3: (305), (325); FIG. 4: (405), (425);
Paragraph [0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit”;
FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode… The upper limit 405 and the lower limit 410 may track the virtual operator 415 input more closely than the shared operation mode, i.e., the upper and lower limits 405, 410 maybe narrower than the limits 305, 310. The limits 405, 410 thus allow smaller deviations from the virtual operator 415 input than the limits 305, 310 allow from the virtual operator 315 input…”;
Where upper limit 305 in the shared operation mode of FIG. 3 (an upper limit of the system-required driving force in the first control state) is higher than upper limit 405 in the limited shared operation mode of FIG. 4 (differs from an upper limit of the system-required driving force in the second control state)). 

Regarding claim 9, Ichikawa and Lauffer teach the vehicle control device according to claim 1. Lauffer further teaches:
in a case that a speed of the vehicle is in excess of a speed threshold value, the travel control unit performs the travel control on a basis of the limited driving force obtained by applying a further limit to the user-requested driving force.
(Lauffer, FIG. 1: (105), (107); FIG. 6: (605), (615), (620), (625);
Paragraph [0020]: “…In this example chart 200, the vertical axis represents a parameter that may be controlled by either the human operator or the virtual operator, e.g. speed, acceleration, trajectory, braking, torque, road curvature, wheel angle, etc., and the horizontal axis represents time…”;
Paragraph [0027]: “FIG. 6 illustrates operation of the vehicle 101 where control of one or more selected subsystems 107 is switched from accepting input based on the human operator curve 620 to accepting input based on the virtual operator curve 615… As shown in FIG. 6, the vehicle response curve 625 initially tracks the human operator curve 620, but when the computing device 105 determines that virtual operator control is required, the computing device 105 may adjust the limits 605, 610 so that the vehicle subsystems 107 operate according to the virtual operator curve 615.…”;
Where the vertical axis in FIG. 2-6 represents various subsystems 107  controlling parameters including speed, and once human operator curve 620 exceeds virtual operator limit 605 (in a case that a speed of the vehicle is in excess of a speed threshold value) the computing device 105 operates vehicle 101 (the travel control unit performs the travel control) according to the adjusted, i.e. reduced virtual operator limit 605 (on a basis of the limited driving force obtained by applying a further limit to the user-requested driving force)).

Regarding claim 10, Ichikawa and Lauffer teach the vehicle control device according to claim 1. Lauffer further teaches:
the travel control includes a first control state, and a second control state in which a burden on the driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state; 
(Lauffer, FIG. 3: (325); FIG. 4: (425);
Paragraph [0022]: “FIG. 3 illustrates operation of the vehicle 101 in the shared operation mode… In the shared operation mode, the computing device 105 is programmed so that the vehicle response curve 325 follows the human operator curve 320 until the virtual operator limits 305, 310 are reached, at which point the vehicle 101 follows the virtual operator limits 305, 310…”;
Paragraph [0024]: “…The limited shared operation mode allows limited control of the vehicle response curve 425 by the human operator… The computing device 105 may increase the number of subsystems 107 available for human operator input based on a confidence interval, being a level of confidence that the human operator is fully aware and able to operate the vehicle 101”;
Where vehicle 101 operates in various modes including a shared operation mode in FIG. 3 (a first control state) and a limited shared operation mode in FIG. 4 (a second control state) where the vehicle subsystems are partially controlled by operator input  in the shared operation mode, whereas the vehicle subsystems the operator is allowed to control are further limited in the limited shared operation mode (in which a burden on the driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state))
in a case that a speed of the vehicle is in excess of a speed threshold value, the travel control unit performs the travel control on a basis of the limited driving force obtained by applying a further limit to the user-requested driving force; and 
(Lauffer, FIG. 1: (105), (107); FIG. 6: (605), (615), (620), (625);
…In this example chart 200, the vertical axis represents a parameter that may be controlled by either the human operator or the virtual operator, e.g. speed, acceleration, trajectory, braking, torque, road curvature, wheel angle, etc., and the horizontal axis represents time…”;
Paragraph [0027]: “FIG. 6 illustrates operation of the vehicle 101 where control of one or more selected subsystems 107 is switched from accepting input based on the human operator curve 620 to accepting input based on the virtual operator curve 615… As shown in FIG. 6, the vehicle response curve 625 initially tracks the human operator curve 620, but when the computing device 105 determines that virtual operator control is required, the computing device 105 may adjust the limits 605, 610 so that the vehicle subsystems 107 operate according to the virtual operator curve 615.…”;
Where the vertical axis in FIG. 2-6 represents various subsystems 107  controlling parameters including speed, and once human operator curve 620 exceeds virtual operator limit 605 (in a case that a speed of the vehicle is in excess of a speed threshold value) the computing device 105 operates vehicle 101 (the travel control unit performs the travel control) according to the adjusted, i.e. reduced virtual operator limit 605 (on a basis of the limited driving force obtained by applying a further limit to the user-requested driving force))
the speed threshold value in the second control state is lower than the speed threshold value in the first control state.
(Lauffer, FIG. 3: (305), (325); FIG. 4: (405), (425);
Paragraph [0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit”;
Paragraph [0023]: “FIG. 4 illustrates operation of the vehicle 101 in the limited shared operation mode… The upper limit 405 and the lower limit 410 may track the virtual operator 415 input more closely than the shared operation mode, i.e., the upper and lower limits 405, 410 maybe narrower than the limits 305, 310. The limits 405, 410 thus allow smaller deviations from the virtual operator 415 input than the limits 305, 310 allow from the virtual operator 315 input…”;
Where the vertical axis in FIG. 3 and FIG. 4 can represent speed and the upper limit 405 in the limited shared operation mode of FIG. 4 (the speed threshold value in the second control state) is more narrow, i.e. lower than the upper limit 305 in the shared operation mode of FIG. 3 (is lower than the speed threshold value in the first control state)).

Regarding claim 12, Ichikawa and Lauffer teach the vehicle control device according to claim 9. Lauffer further teaches:
a surrounding environment determination unit configured to determine a surrounding environment; and 
(Lauffer, FIG. 1: (105), (110);
Paragraph [0010]: “... The computing device 105 is programmed to receive collected data 115 from one or more data collectors 110…”;
Paragraph [0014]: “…Sensor data collectors 110 could include… sensors that could be deployed to determine environmental data, e.g., to measure a distance between the vehicle 101 and other vehicles or objects, the kinds of objects near the trajectory of the vehicle 101, the road conditions, locations of roads and traffic signs, etc…”;
Where computing device 105 (a surrounding environment determination unit) uses sensor data collectors 110 to determine environmental data (configured to determine a surrounding environment))
a speed threshold value determination unit configured to determine the speed threshold value on a basis of the surrounding environment determined by the surrounding environment determination unit.
(Lauffer, FIG. 1: (105); FIG. 3: (305);
Paragraph [0022]: “…For example, when the parameter along the vertical axis is vehicle 101 speed, the limits 305, 310 may correspond to the legal speed limit in the current area, the computing device 105 preventing the human operator curve 320 from exceeding the speed limit, but allowing control of the vehicle response curve 325 to remain with the human operator 320 below the speed limit”;
Where computing device 105 (a speed threshold value determination unit) implements upper limit 305 (configured to determine the speed threshold value) based on the legal speed limit in the current area, using traffic signs detected by sensors 110 (on a basis of the surrounding environment determined by the surrounding environment determination unit)). 

Regarding claim 13, Ichikawa and Lauffer teach the vehicle control device according to claim 1. Ichikawa further teaches:
a steering control unit configured to automatically perform a steering control for the vehicle; and 
(Ichikawa, FIG. 1: (8), (10);
Paragraph [0029]: “The actuator 8 is a device that executes the automatic driving control for the vehicle. The actuator 8 includes at least a throttle actuator, a brake actuator, and a steering actuator…”;
Paragraph [0030]: “…The steering actuator controls, in accordance with a control signal from the ECU 10, driving of an assist motor that controls a steering torque in an electric power steering system….”;
Where ECU 10 outputs a control signal to automatically control steering through actuator 8 (a steering control unit configured to automatically perform a steering control for the vehicle))
a mode switching unit configured to switch between a first mode in which the steering control for the vehicle is performed by the steering control unit, and a second mode in which steering of the vehicle is performed by the user, 
(Ichikawa, FIG. 1: (19);
Paragraph [0017]: “… The manual driving means the driving of the vehicle being performed by the vehicle driver's manual driving operation”;
Paragraph [0060]: “The driving switching unit 19 in FIG. 1 performs a driving switching processing. In other words, the driving switching unit 19… performs a processing for the switching from the automatic driving to the manual driving in a case where the operation input amount exceeds the driving switching threshold…”;
Where driving switching unit 19 switches between (a mode switching unit to switch between) automatic driving (a first mode in which the steering control for the vehicle is performed by the steering control unit) and manual driving (and a second mode in which steering of the vehicle is performed by the user))
wherein the mode switching unit switches from the first mode to the second mode in a case that the contact determination unit determines that the user is in contact with the operating element.
(Ichikawa, FIG. 5: (S22), (S24), (S26);
Paragraph [0074]: “…the processing proceeds to Step S22 and an operation input amount detection processing is performed. The operation input amount detection processing is a processing for detecting the amount of the manual driving operation input. The steering wheel operation, the accelerator pedal operation, the brake pedal operation, and the like correspond to the manual driving operation…”;
Paragraph [0075]: “…the processing proceeds to Step S24 and the driving switching unit 19 determines whether or not the operation input amount detected in the operation input amount detection processing exceeds the driving switching threshold…”;
Paragraph [0076]: “In a case where it is determined as a result of the determination processing in Step S24 that the operation input amount exceeds the driving switching threshold, the switching from the automatic driving to the manual driving is performed by the driving switching unit 19 in Step S26…”;
Where FIG. 5 illustrates a process in which the driving switching unit 19 switches from the automatic driving to the manual driving in step S26 (wherein the mode switching unit switches from the first mode to the second mode) based on detecting an amount of manual driving operation input such as steering wheel operation (in a case that the contact determination unit determines that the user is in contact with the operating element) above a threshold in steps S22 and S24). 

Regarding claim 14, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. 


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Lauffer as applied to claim 1 above, and in further view of Chiba (PGPub No US 2019/0291747 A1), henceforth known as Chiba. 
Chiba was originally cited in IDS filed 11/04/2020 as U.S. Patent Application Cite No 1.
Regarding claim 3, Ichikawa and Lauffer teach the vehicle control device according to claim 1. Ichikawa further teaches:
a notification processing unit [configured to prompt the user to steer the vehicle], in the case that the user-requested driving force exceeds the system-required driving force.
(Ichikawa, FIG. 1: (7);
Paragraph [0027]: “…The navigation system 6, for example, calculates a target route from the position of the vehicle to the destination and notifies the driver of the target route by using a displayed mark and an audio output from a speaker…”;
Paragraph [0028]: “The HMI 7 is an interface for information output and input between a vehicle passenger and the automatic driving system 1…”;
Paragraph [0052]: “The threshold setting unit 18 sets a driving switching threshold… that is used for the switching from the automatic driving to the manual driving to be performed… Examples of the types of the operation input amounts include… the accelerator pedal depression amount, the accelerator pedal depression force…”;
Paragraph [0060]: “…since the first driving switching threshold is set as the driving switching threshold in a case where the driver is in the state where the manual driving can be initiated, the driving switching unit 19 performs the processing for the switching from the automatic driving to the manual driving in a case where the operation input amount exceeds the first driving switching threshold…”;
Where the HMI 7 notifies the driver of the target route (a notification processing unit) and where autonomous driving is switched to manual driving in a case that the user inputs an acceleration pedal amount greater than a first driving switching threshold (in the case that the user-requested driving force exceeds the system-required driving force)).
The combination of Ichikawa and Lauffer fails to explicitly teach a notification processing unit configured to prompt the user to steer the vehicle […]. 

[a notification processing unit] configured to prompt the user to steer the vehicle […].
(Chiba, FIG. 1: (10), (32);  
Paragraph [0034]: “…The notification control unit 32 notifies the driver of taking over the driving operation from the autonomous driving function…”;
Paragraph [0039]: “…Each of the sensors 44 to 47 detects the driving operation input to… the steering wheel 16, which is set as an operation target for the driving operation…”;
Paragraph [0076]: “…In the autonomous driving mode, when it is determined that the continuation of the autonomous driving is impossible, the autonomous driving transitions to the mode that executes a drive mode switch request. When the driver notices such a drive mode switch request, the driver starts inputting the driving operation…”;
Where the notification control unit 32 ([a notification processing unit]) notifies the driver of the drive mode switch request, prompting the driver to input the driving operation, i.e. prompting the driver to operate the steering wheel (configured to prompt the user to steer the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Ichikawa and Lauffer with the feature of prompting a user to steer the vehicle of Chiba so that “Based on the detection of the driving operation, the drive state switch block 63a stops the drive mode switch request, cancels the autonomous driving function, and switches from the autonomous driving mode to the manual drive mode” (Chiba, Paragraph [0076]), where prompting the driver allows the driver to enter manual drive mode, as required to continue travel. 

Regarding claim 4, Ichikawa, Lauffer, and Chiba teach the vehicle control device according to claim 3. Ichikawa further teaches: 
the contact determination unit determines that the user is steering the vehicle, in a case that the user is in contact with the operating element, or in a case that a torque applied to the operating element is greater than or equal to a predetermined value. 
(Ichikawa, FIG. 1: (91), (17);
Paragraph [0048]: “…the driver state determination unit 17 may determine whether or not the driver is in the state where the manual driving can be initiated based on a detection signal of the contact sensor 91. In a case where the driver is in contact with the steering wheel, for example, the driver state determination unit 17 determines that the driver is in the state where the manual driving can be initiated…”;
Where the driver state determination unit (the contact determination unit) determines if the driver is in a state where the manual driving can be initiated (determines that the user is steering the vehicle) by using contact sensor 91 to detect if a driver is in contact with the steering wheel (in a case that the user is in contact with the operating element)).

Regarding claim 5, Ichikawa, Lauffer, and Chiba teach the vehicle control device according to claim 3. Chiba further teaches: 
a retreat control unit configured to perform a retreat control to cause the vehicle to retreat, in a case that the state in which the user is not in contact with the operating element exceeds a state threshold value, in spite of the user having been prompted to steer the vehicle.
(Chiba, FIG. 1: (63); FIG. 3: (EMERGENCY RETRACTION MODE);  
Paragraph [0039]: “…Each of the sensors 44 to 47 detects the driving operation input to… the steering wheel 16, which is set as an operation target for the driving operation…”;
Paragraph [0076]: “…In the autonomous driving mode, when it is determined that the continuation of the autonomous driving is impossible, the autonomous driving transitions to the mode that executes a drive mode switch request…”;
Paragraph [0077]: “When a predetermined request execution time has elapsed without the detection of the driving operation after the execution of the drive mode switch request, the drive state switch block 63a switches from the autonomous driving mode to the autonomous retraction mode…”;
a retreat control unit) switches to an autonomous retraction mode (configured to perform a retreat control to cause the vehicle to retreat) when the driver has not input the driving operation, i.e. the driver has not operated the steering wheel within a predetermined request execution time (in a case that the state in which the user is not in contact with the operating element exceeds a state threshold value) after the drive mode switch request is issued, prompting the driver to input the driving operation (in spite of the user having been prompted to steer the vehicle)). 

Regarding claim 6, Ichikawa, Lauffer, and Chiba teach the vehicle control device according to claim 5. Chiba further teaches:
the state threshold value is a predetermined amount of elapsed time or a predetermined travel distance.
(Chiba, 
Paragraph [0077]: “When a predetermined request execution time has elapsed without the detection of the driving operation after the execution of the drive mode switch request, the drive state switch block 63a switches from the autonomous driving mode to the autonomous retraction mode…”;
Where the autonomous retraction mode is triggered by lack of driver input after a predetermined request execution time has elapsed (the state threshold value is a predetermined amount of elapsed time)).

Regarding claim 7, Ichikawa, Lauffer, and Chiba teach the vehicle control device according to claim 5. Chiba further teaches:
when the retreat control is being performed by the retreat control unit, the travel control unit performs the travel control without being based on the user-requested driving force detected by the requested driving force detection unit.
(Chiba, FIG. 1: (44) to (46b), (63); FIG. 3: (EMERGENCY RETRACTION MODE);  
Paragraph [0065]: “…The vehicle control ECU 80 that acquires the drive state information item indicative of being in the autonomous retraction mode basically ignores the operation information item acquired from each of the sensors 44 to 46b, and outputs the control signal based on the vehicle control information item acquired from the autonomous driving ECU 50…”;
Paragraph [0077]: “… the drive state switch block 63a switches from the autonomous driving mode to the autonomous retraction mode…”;
Where when the drive mode switch control 63 switches to the autonomous retraction mode (when the retreat control is being performed by the retreat control unit), the vehicle control ECU 80 outputs control based on vehicle control information acquired from ECU 50 (the travel control unit performs the travel control) ignoring operation information from sensors 44 to 46b, i.e. driver operation input sensors (without being based on the user-requested driving force detected by the requested driving force detection unit)).

Regarding claim 8, Ichikawa, Lauffer, and Chiba teach the vehicle control device according to claim 5. Chiba further teaches:
in a case that the user has come into contact with the operating element before the retreat control by the retreat control unit is initiated, the travel control unit continues the travel control.
(Chiba, FIG. 1: (44) to (46b), (63); FIG. 3: (EMERGENCY RETRACTION MODE);  
Paragraph [0039]: “…Each of the sensors 44 to 47 detects the driving operation input to… the steering wheel 16, which is set as an operation target for the driving operation…”;
Paragraph [0061]: “… The vehicle control ECU 80 that acquires the drive state information item indicative of being in the manual driving mode causes the actuator control unit 80b to generate the control signal according to the operation information item acquired from each of the sensors 44 to 46b…”;
Paragraph [0076]: “…In the autonomous driving mode, when it is determined that the continuation of the autonomous driving is impossible, the autonomous driving transitions to the mode that executes a drive mode switch request. When the driver notices such a drive mode switch request, the driver starts inputting the driving operation. Based on the detection of the driving operation, the drive state switch block 63a stops the drive mode switch request, cancels the autonomous driving function, and switches from the autonomous driving mode to the manual drive mode. As described above, the handover by the driver is completed…”;
When a predetermined request execution time has elapsed without the detection of the driving operation after the execution of the drive mode switch request, the drive state switch block 63a switches from the autonomous driving mode to the autonomous retraction mode…”;
Where when the driver inputs the driving operation, i.e. the driver operates the steering wheel before the predetermined request execution time has elapsed, which would have caused the autonomous retraction mode (in a case that the user has come into contact with the operating element before the retreat control by the retreat control unit is initiated), the drive mode switch control 63 switches from the autonomous driving mode to the manual driving mode in which ECU 80 controls the vehicle (the travel control unit continues the travel control) according to sensors 44 to 46b, i.e. according to the driver input). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, Lauffer, and Chiba as applied to claim 5 above, and in further view of Tomatsu et al. (PGPub No US 2017/0248954 A1), henceforth known as Tomatsu. 
Regarding claim 11, Ichikawa, Lauffer, and Chiba teach the vehicle control device according to claim 5. Ichikawa further teaches:
a surrounding environment determination unit configured to determine a surrounding environment; and 
(Ichikawa, FIG. 1: (11);
Paragraph [0036]: “The external situation recognition unit 11 recognizes the external situation regarding the vehicle based on detection results of the external sensor 2…”;
Where the external situation recognition unit 11 (a surrounding environment determination unit) recognizes the external situation of the vehicle based on external sensor 2 (configured to determine a surrounding environment))
Although Ichikawa teaches a threshold setting unit equivalent to a state threshold value determination unit (Ichikawa, FIG. 1: (18); Paragraphs [0052]-[0053]), the combination of Ichikawa, Lauffer, and Chiba fails to explicitly teach a state threshold value determination unit configured to determine the state threshold value on a basis of the surrounding environment determined by the surrounding environment determination unit, as a whole. 
However, in the same field of endeavor, Tomatsu teaches: 
a state threshold value determination unit configured to determine the state threshold value on a basis of the surrounding environment determined by the surrounding environment determination unit.
(Tomatsu, FIG. 1: (12);
Paragraph [0054]: “In the example shown in FIG. 1, the recognition unit 12 serves as a “surrounding environment recognition unit”… For example, when the recognition unit 12 recognizes that a TTC (Time To Collision) between the vehicle and a following vehicle, a preceding vehicle or a lateral vehicle is less than a predetermined value, it is possible to determine that the risk of the surrounding environment of the vehicle is high…”;
Where the recognition unit 12 (a state threshold value determination unit, the surrounding environment determination unit) recognizes a Time to Collision, i.e. a time threshold to collision (configured to determine the state threshold value) by detecting a preceding vehicle or a lateral vehicles in the surrounding environment (on a basis of the surrounding environment determined by the surrounding environment determination unit))
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Ichikawa, Lauffer, and Chiba with the feature of determining a state threshold value based on the surrounding environment of Tomatsu so that “The navigation plan generation unit 13 generates the navigation plan such that the vehicle runs on the target route while satisfying criteria of safety, legal compliance, a running efficiency and the like. Moreover, based on the situation of the obstacles surrounding the vehicle, the navigation plan generation unit 13 generates the navigation plan for the vehicle so as to avoid contact with the obstacles” where determining the time to collision threshold relates to the risk of collision and aids the navigation plan generation unit 13 in creating a target route while complying with safety, legal, and efficiency criteria. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yano (PGPub No US 2021/0031768 A1) teaches an automated driving method for a vehicle including determining whether or not a traffic jam is detected ahead of a host vehicle by a distance equal to or more than a predetermined; and when the traffic jam is detected, reducing the vehicle speed to be lower than a target vehicle speed for the automated.
James et al. (PGPub No US 2016/0355192 A1) teaches a method relating to the transitioning of a vehicle between operational modes where the second operational mode has a greater degree of manual involvement than the first operational mode. In response to an operational mode transition event, a time buffer for continuing in the first operational mode before switching to the second operational mode can be determined. A transition alert can be presented within the vehicle.
Noto et al. (PGPub No US 2019/0129417 A1) teaches an information processing apparatus installed in a vehicle where the driving control section executes automated driving of the vehicle and the preparation control section executes, when the automated driving is being executed by the driving control section, preparation control which stops at least a part of the automated driving and makes the driver perform a preparation switching.
Sato et al. (PGPub No US 2017/0075349 A1) teaches a vehicle control device that is configured to be capable of switching from an automatic travel of the vehicle to manual travel by a driver, a manual driving adaptation degree of a driver during an automatic travel is calculated based on a driver state and a notification timing is set such that the notification timing is earlier as the manual driving adaptation degree becomes lower.
Oyama et al. (PGPub No US 2019/0278264 A1) teaches a traveling control system including a traveling controller configured to perform traveling control of a vehicle by selectively executing one mode of: a manual driving mode performing any of steering, acceleration, and deceleration of the vehicle in accordance with operation performed by a driver of the vehicle; the first driving assist mode performing automatic traveling control while requiring the driver to hold the steering wheel; and the second driving assist mode performing the automatic traveling control without requiring the driver to hold the steering wheel.
Augst et al. (PGPub No US 2018/0370546 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668